[J-2-2020] [MO: Baer, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 PATRICIA L. HAMMONS                                :   No. 7 EAP 2019
                                                    :
                                                    :   Appeal from the Order of Superior
                v.                                  :   Court entered on June 19, 2018 at
                                                    :   No. 1526 EDA 2016 (reargument
                                                    :   denied August 29, 2018) affirming
 ETHICON, INC. AND JOHNSON &                        :   the Judgment of the Court of
 JOHNSON; GYNECARE; SECANT                          :   Common Pleas, Philadelphia
 MEDICAL; SECANT MEDICAL INC.;                      :   County, Civil Division entered on
 PRODESCO, INC.; AND SECANT                         :   April 14, 2016 at No. 3913 May
 MEDICAL, LLC                                       :   Term, 2013
                                                    :
                                                    :   ARGUED: March 10, 2020
 APPEAL OF: ETHICON, INC. AND                       :
 JOHNSON & JOHNSON                                  :


                                  CONCURRING OPINION


JUSTICE DONOHUE                                            DECIDED: October 21, 2020

       I join the learned Majority’s Opinion in its entirety. I write separately to address

footnote 10, in which the majority correctly concludes that its disposition negates any

necessity to address the propriety of considering evidence adduced for the first time at

trial in support of the trial court’s ruling on preliminary objections that specific jurisdiction

was established. While I agree that it is not necessary to address the issue, I believe that

it is prudent to do so since the Superior Court in a precedential en banc decision relied,

in part, on such evidence. In my view, this was error, and the bench and bar should be

so advised.

       Challenges to jurisdiction, other than subject matter jurisdiction, must be raised in

preliminary objections or such challenges are waived. Pa.R.C.P. 1032 (regarding waiver
of defenses and objections not presented either by preliminary objection, answer or

reply); Wagner v. Wagner, 768 A.2d 1112, 1119 (Pa. 2001) (stating that failure to file a

timely objection to personal jurisdiction constitutes waiver of the objection). It has long

been established that the disposition of jurisdictional challenges are preliminary to further

litigation to avoid unnecessary expenditure of judicial resources in an inappropriate forum.

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998); Burger v. Sch. Bd. of

McGuffey Sch. Dist., 923 A.2d 1155, 1161 (Pa. 2007); see also Mansfield, C. & L.M.R.

Co. v. Swan, 111 U.S. 379, 382 (1884) (stating that requirement that jurisdiction be

established as a threshold matter “spring[s] from the nature and limits of the judicial power

of the United States” and is “inflexible and without exception”). Once the jurisdictional

determination is made, it is immediately appealable. Pa.R.A.P. 311(b) (“[A]ppeal may be

taken as of right from an order in a civil action or proceeding sustaining the venue of the

matter or jurisdiction over the person or over real or personal property[.]”). Inherent in

this protocol is the understanding that the facts supporting the ruling on the preliminary

objections are fixed and if jurisdiction has been established, the forum court will proceed

to final adjudication of the case. While a decision to forego an interlocutory appeal does

not generally foreclose an appeal of the jurisdictional determination after a final order has

been entered, see Pa.R.A.P. 311(g)(1)(ii) (delineating limited circumstances where failure

to file appeal results in waiver), the factual predicate for the ruling on jurisdiction is based

on the record established on the preliminary objection. To suggest otherwise undermines

the requirement that jurisdictional determinations are made in advance of the litigation of

the substantive claims.




                                [J-2-2020] [MO: Baer, J.] - 2
         Either the forum court has jurisdiction when the preliminary objections are decided,

or it does not. Contrary to the Superior Court’s opinion and the argument of the appellees,

jurisdiction is not a transitory concept. Consideration of evidence adduced for the first

time at trial to support the trial court’s jurisdictional determination on preliminary

objections was in contravention of the design of Pennsylvania’s procedural rules and was

error.

         Justice Wecht joins this concurring opinion.




                                 [J-2-2020] [MO: Baer, J.] - 3